Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 71-99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 76, 87, and 95 are objected to because of the following informalities:  
Claim 76 recites “is effected in response displacement”. 
This should be amended to “is effected in response to displacement”. 
Claim 87 similarly recites “is effected in response displacement”. 
This should be amended as above.
Claim 95, line 11 recites “a first sealing configuration the including”. 
The word “the” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 95-99 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 95 recites conflicting language, with particular regard to the following section:
“after the transitioning of the apparatus from the closed condition configuration to the open condition configuration, while the apparatus is disposed in the closed condition configuration, displacing the flow control member, relative to the flow communicator, in a second direction that is opposite to the first direction, with effect that the apparatus transitions from the open condition configuration to the closed co-operative configuration; “
It is unclear how the apparatus may be in a closed condition, having transitioned from a closed condition to an open condition. 
Similarly, having transitioned from an open condition to a closed condition, it is unclear how the apparatus can then be in an open condition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 71-94 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Davis et al (GB 2,557,103).
As concerns claim 71, Davis et al (GB 2,557,103) discloses a flow control apparatus comprising: 
a housing (400); 
 a fluid passage (bore) disposed within the housing; 
 a flow communicator (402) extending through the housing for effecting flow communication between the fluid passage and an environment external to the housing; 
 a flow control member (404) for effecting opening and closing of the flow communicator; 
 
a first sealing configuration (406, 408) that is disposed adjacent to a first side of the flow communicator, including a first sealing member and a second sealing member; and 
 a second sealing configuration (406, 408) that is disposed adjacent to a second, opposite side of the flow communicator, wherein the second sealing configuration includes a sealing member; 
 an occluder (414); 
 wherein: 
the flow communicator (402) is disposed between the first sealing configuration and the second sealing configuration; 
 the flow control member, the occluder, the first sealing configuration, the second sealing configuration, and the flow communicator are co-operatively configured such that: 
 while co-operatively disposed in a closed condition configuration, wherein, in the closed condition configuration, the flow control member is disposed relative to the flow communicator such that the flow communicator is disposed in a closed condition, each one of the first sealing member of the first sealing configuration and the sealing member of the second sealing configuration, independently, is disposed in contact engagement with the flow control member and the occluder is occluding the second sealing member of the first sealing configuration (Transition from the configuration in Figure 5 to the configuration in Figure 4, at the point where 414 covers one of seals 406, and abuts 404); 
 
the flow control member is displaceable relative to the flow communicator in a direction away from the first side of the flow communicator and towards the second side of the flow communicator, with effect that the flow control member, the occluder, the first sealing configuration, the second sealing configuration, and the flow communicator become co-operatively disposed in an open condition configuration, wherein, in the open condition configuration, the flow communicator is disposed in an open condition and the occluder is occluding the second sealing member of the first sealing configuration (Figure 4); 
 while co-operatively disposed in the open condition configuration, the flow control member is displaceable relative to the flow communicator in a direction that is away from the second side of the flow communicator and towards the first side of the flow communicator, with effect that the flow control member, the occluder, the first sealing configuration, and the second sealing configuration, and the flow communicator become co-operatively disposed in a re-closed condition configuration, wherein, in the re-closed condition configuration, the flow communicator is disposed in a re-closed condition, and 
 
As concerns claim 72, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 71, wherein:
the first sealing configuration (406) is disposed uphole relative to the flow communicator (402) and the second sealing configuration (408) is disposed downhole relative to the flow communicator;
 the first sealing configuration (406), the second sealing configuration (408), the flow control member (404), and the flow communicator (402) are co-operatively configured such that transitioning from the closed condition configuration (Figure 5) to the open condition configuration (Figure 4) is effected in response to displacement of the flow control member (404), relative to the flow communicator (402), in a downhole direction, and transitioning from the open condition configuration (Figure 4) to the re-closed condition configuration (Figure 5) is effected in response to displacement of the flow control member (404), relative to the flow communicator (402), in an uphole direction.
 
As concerns claim 73, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 71, wherein:
transitioning from the open condition configuration to the re-closed condition configuration effects defeating of the occluding of the second sealing member of the first sealing configuration by the occluder (414). (During transition between Figure 5 configuration and Figure 4 configuration, 414 first occludes both seals of 406 alone, then occludes the upper of seals 406 and 404 occludes the lower of seals 406, followed by 404 alone occluding both seals of 406.)
 
As concerns claim 74, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 73, wherein: 
the defeating of the occluding, of the second sealing member of the first sealing configuration by the occluder, is effected in response to displacement of the occluder that is urged by the flow control member while the displacement of the flow control member is being effected in the uphole direction. (During transition between Figure 5 configuration and Figure 4 configuration, 414 first occludes both seals of 406 alone, then occludes the upper of seals 406 and 404 occludes the lower of seals 406, followed by 404 alone occluding both seals of 406.)
 
As concerns claim 75, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 72, wherein: 
transitioning from the open condition configuration (Figure 4 to Figure 5) effects defeating of the occluding of the second sealing member of the first sealing configuration by the occluder. (404 moves up to occlude 406, thus pushing 414 out from the occluding position.) 
 
As concerns claim 76, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 75, wherein:
the defeating of the occluding, of the second sealing member of the first sealing configuration by the occluder, is effected in response to displacement of the occluder (414) that is urged by the flow control member (404) while the displacement of the flow control member is being effected for transitioning from the open condition configuration (Figure 4) to the re-closed condition configuration. (Figure 5)
 
As concerns claim 77, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 74, further comprising:
a first stop (404 is understood to have the same ridge at the lower end as 204, shown in Figures 2 and 3, creating the claimed first stop whereby the ridge abuts a shoulder to stop downward movement of the sleeve 204/404); and
a second stop (fully compressed spring 416);
wherein:
the flow control member (404) and the first stop are co-operatively configured such that the open condition configuration is established in response to abutting engagement of the flow control member with the first stop; and
the occluder (414) and the second stop are co-operatively configured such that the re-closed condition configuration is established in response to abutting engagement of the flow control member with the second stop.
 
As concerns claim 78, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 76, further comprising:
a downhole-disposed stop (404 is understood to have the same ridge at the lower end as 204, shown in Figures 2 and 3, creating the claimed first stop whereby the ridge abuts a shoulder to stop downward movement of the sleeve 204/404), disposed downhole relative to the flow communicator (402); and
an uphole-disposed stop (fully compressed spring 416), disposed uphole relative to the flow communicator (402);
wherein:
the flow control member (404) and the downhole-disposed stop are co-operatively configured such that the open condition configuration is established in response to abutting engagement of the flow control member with the downhole-disposed stop; and
the occluder (414) and the uphole-disposed stop are co-operatively configured such that the re-closed condition configuration is established in response to abutting engagement of the flow control member with the uphole-disposed stop.
 
As concerns claim 79, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 77, wherein:
in the closed condition configuration, the flow communication between the fluid passage and an environment external to the housing, effectible via the flow communicator, is sealed or substantially sealed (Figure 5); and
in the re-closed condition configuration, the flow communication between the fluid passage and an environment external to the housing, effectible via the flow communicator, is sealed or substantially sealed. (Figure 5, subsequent returns to the closed configuration.)
 
As concerns claim 80, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 78, wherein:
in the closed condition configuration, the flow communication between the fluid passage and an environment external to the housing, effectible via the flow communicator (402), is sealed or substantially sealed (Figure 5); and
in the re-closed condition configuration, the flow communication between the fluid passage and an environment external to the housing, effectible via the flow communicator, is sealed or substantially sealed. (Figure 5)
 
As concerns claim 81, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 79, wherein: 
the occluder (414) is releasably retained relative to the housing while effecting the occlusion of the second sealing member of the first sealing configuration. (The occluder 414 is movable uphole and downhole and thus considered to be "releasably retained", as it moves through from the configuration in Figure 4 to that in Figure 5, or vice versa, fulfilling the act of occluding the second sealing member of the first sealing configuration, 406.)
 
As concerns claim 82, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 80, wherein: 
the occluder is releasably retained relative to the housing while effecting the occlusion of the second sealing member of the first sealing configuration. (The occluder 414 is movable uphole and downhole and thus considered to be "releasably retained", as it moves through from the configuration in Figure 4 to that in Figure 5, or vice versa, fulfilling the act of occluding the second sealing member of the first sealing configuration, 406.)
 
As concerns claim 83, Davis et al (GB 2,557,103) discloses a flow control apparatus comprising: a housing (400); a fluid passage (central bore) disposed within the housing; a flow communicator (402) extending through the housing for effecting flow communication between the fluid passage and an environment external to the housing; a flow control member, displaceable, relative to the flow communicator, for effecting opening and closing of the flow communicator; a first sealing configuration (406) including a first sealing member and a second sealing member; and a second sealing configuration (408) including a sealing member; and an occluder (414); wherein: 
the flow control apparatus is configured for: 
(i) transitioning from a closed condition configuration (Figure 5) to an open condition configuration (Figure 4) in response to displacement of the flow control member (404), relative to the flow communicator (402), in a first direction, and 
(ii) transitioning from the open condition configuration (Figure 4) to a re-closed configuration (Figure 5) in response to displacement of the flow control member, relative to the flow communicator, in a second direction that is opposite to the first direction; 
in the closed condition configuration (Figure 5): 
the flow communicator is disposed in a closed condition (Figure 5); 
the first sealing member of the first sealing configuration is disposed in contact engagement with the flow control member; 
the second sealing member of the first sealing configuration is occluded by the occluder; and 
the sealing member of the second configuration is disposed in contact engagement with the flow control member; 
in the open condition configuration (Figure 4): 
the flow communicator is disposed in an open condition; and 
there is an absence of occlusion of the first sealing member of the first sealing configuration; and 
the second sealing member of the first sealing configuration is occluded by the occluder; and 
in the re-closed configuration (Figure 5): 
the flow communicator is disposed in a re-closed condition; and
each one of the second sealing member of the first sealing configuration and the sealing member of the second sealing, independently, is disposed in contact engagement with the flow control member. 
(During transition between Figure 5 configuration and Figure 4 configuration, initially, first 414 occludes both seals of 406 alone, then 414 occludes the upper of seals 406 and 404 occludes the lower of seals 406, followed by 404 alone occluding both seals of 406.)
As concerns claim 84, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 83, wherein:
the first sealing configuration (406) is disposed uphole relative to the flow communicator (402), and the second sealing configuration (408) is disposed downhole relative to the flow communicator.
As concerns claim 85, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 84, wherein: the first direction is a downhole direction; and the second direction is an uphole direction. (Figures 4 and 5 illustrate such directions.)
As concerns claim 86, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 85, wherein: transitioning from the open condition configuration (Figure 4) to the re-closed condition configuration (Figure 5) effects defeating of the occluding of the second sealing member of the first sealing configuration (406) by the occluder (414). (During transition from Figure 4 to Figure 5, the second sealing member goes from being occluded by 414 to being occluded by 404.)
As concerns claim 87, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 86, wherein: the defeating of the occluding, of the second sealing member of the first sealing configuration (406) by the occluder (414), is effected in response to displacement of the occluder, that is urged by the flow control member (404) while the displacement of the flow control member is being effected in the uphole direction.
As concerns claim 88, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 87, wherein: 
the flow control member (404) is a sliding sleeve; and 
the occluder (414) is a sliding sleeve.
As concerns claim 89, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 88, further comprising: 
a downhole-disposed stop (404 is understood to have the same ridge at the lower end as 204, shown in Figures 2 and 3, creating the claimed first stop whereby the ridge abuts a shoulder to stop downward movement of the sleeve 204/404), disposed downhole relative to the flow communicator; and 
an uphole-disposed stop (fully compressed spring 416), disposed uphole relative to the flow communicator; 
wherein: 
the flow control member (404) and the downhole-disposed stop are co-operatively configured such that the open condition configuration is established in response to abutting engagement of the flow control member with the downhole-disposed stop (Figure 4); and 
the occluder (414) and the uphole-disposed stop are co-operatively configured such that the re-closed condition configuration is established in response to abutting engagement of the flow control member with the uphole-disposed stop (Figure 5).

As concerns claim 90, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 83, wherein:
the first direction is a downhole direction; and
the second direction is an uphole direction. (Figures 4 and 5 illustrate such directions.)
As concerns claim 91, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 83, wherein: 
transitioning from the open condition configuration to the re-closed condition configuration effects defeating of the occluding of the second sealing member of the first sealing configuration by the occluder. (During transition from Figure 4 to Figure 5, the second sealing member goes from being occluded by 414 to being occluded by 404.)

As concerns claim 92, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 83, wherein:
the defeating of the occluding, of the second sealing member of the first sealing configuration (406) by the occluder (414), is effected in response displacement of the occluder, that is urged by the flow control member while the displacement of the flow control member is being effected for transitioning from the open condition to the re-closed configuration. (During transition from Figure 4 to Figure 5, the second sealing member goes from being occluded by 414 to being occluded by 404.)

As concerns claim 93, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 91, wherein:
the flow control member (404) is a sliding sleeve; and
the occluder (414) is a sliding sleeve.

As concerns claim 94, Davis et al (GB 2,557,103) discloses the flow control apparatus as claimed in claim 93, further comprising:
a first stop (404 is understood to have the same ridge at the lower end as 204, shown in Figures 2 and 3, creating the claimed first stop whereby the ridge abuts a shoulder to stop downward movement of the sleeve 204/404); and
a second stop (fully compressed spring 416); and
wherein:
the flow control member (404) and the first stop are co-operatively configured such that the open condition configuration is established in response to abutting engagement of the flow control member with the first stop; and
the occluder (414) and the second stop are co-operatively configured such that the re-closed condition configuration is established in response to abutting engagement of the flow control member with the second stop.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 95 recites wherein, in the open condition, there exists a configuration where there is an absence of occlusion of the first sealing member of the first sealing configuration and simultaneously, an occlusion of the second sealing member of the first sealing configuration, by the occluder. 
Davis, nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, wherein such a configuration of occlusion and absence of occlusion occurs in conjunction with the other claimed elements.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679